Title: Gabriel Crane to Thomas Jefferson, 5 January 1819
From: Crane, Gabriel
To: Jefferson, Thomas


            
              
                Sir
                waynesville warren county Ohio
Jan. 5–1819
              
              It has fallen to my lot to make to You a very extraordinary and astonishing communication. As the rest of the world I was untill a very short time since entirely unacquainted with the great mystery of the origin of our existance and of the existance of the astonishing objects and more Astonishing systematic operations with which we are surrounded and connected. At the period of time alluded to the great Creator and disposer of all revealed himself to me by intellectual communication being as he still remains perfectly invisible. The occasion of his revealing himself to me in this state of existance he inform’d me was to make a revelation of science to the world. Some of the principal causes that produce the effects and operations which the developement of which is the object of scientific research being entirely beyond the reach of our experimental and speculative faculties must necessarily be revealed or we remain ignorant whilst in this state of the true philosophy concerning the things and operations that pertain to it. The revealing of this knowledge he farther informs me is an established regulation in his system of superintendance of our species in their state of Creation. From the general Ideas of the world concerning the Supreme and His establishment it would be natural to suppose that he would have employ,d some of his agencies to make a revelation of this kind—He informs me however that he has none but such as we are (angels &c being fabulous) and we are constitutionally unable to execute such a mission in our permanent state of existance. This event which is So extraordinary and extremely astonishing to us in this world is one it appears that occurs to all in a very Short time after the Seperation of their Spirits and bodies by death—to use the Supremes observation concerning this circumstance He is generally in communion with our Spirits before our bodies are laid in their graves. The object of this communication is to obtain relief from circumstances that make it necessary for me to follow a daily evocation that is incompatible with a proper attention to the buisness of the Supreme—for this purpose I am instructed by Him to request You to Send me five thousand Dollars. In corroboration of this relation he has directed and enabled me to send you a portion of the science alludded to—You will probably observe that it is written as tho’ it was obtain’d by my own talents which circumstance is design’d as the revelation of it must not be even suspected by the world—It may like wise be proper to observe that notwithstanding some parts of the science is represented as uncertain Yet there is no uncertainty in it. but the want of sufficient circumstantial demonstration conformable to the scientific knowledge that is already possess’d by the world renders a very positive representation improper and impolitic. The exposition of the Element of light that I send You is as it will probably be eventually published—but that which is concerning the Comets is but a summary of the principal regulation and operations that relate to them. The science will embrace a full explanation of all the great mysteries of nature—the properties and operations of the Elements the Electric matter and its operations and the regulations of the planetary system will all be correctly developed, and demonstrated as far as is practicable.
              I am fully aware of the incredibility of this relation according to the Knowledge and ideas of the world—but I can only add t in addition to the science (which I presume must itself be satisfactory) and I am instructed so to do as solemn an assurance of the truth of it as man can make. As the revealing of this event to You is calculated to impair Your enjoyment unreasonably in this world by exciteing extraordinary anxiety concerning your future State I am directed by the Supreme to inform You that it will be Satisfactory.
              You Saw perhaps and remember a relation of a circumstance that was published in the public papers within two or three Years concerning a person in England who in the time of the late remarkable failure of the crops their was walking in company with others over a field of blasted grain and after surveying it raised his eyes towards the Heavens and exclaimed exclaiming—are You not ashamed God to blast the grain so. and instantly fell a corpse to the ground if you should not have been acquainted with this particular circumstance you will probably recollect others of the Same description—I advert to it in obedience to the directions direction of the Supreme to advise You of the certain consequence of an attempt to disclose the purport of this communication thro’  incredulity—He also directs that You must not leave without first destroying it—
              Gabriel Crane
            
            
              PS As I was about to close the letter the Supreme directed me to add that if Your credence concerning this matter should be insufficient to induce you to comply with the request You must test the truth of it by endeavouring to communicate it to a friend—if You should be fearful of doing that and Yet persist in not complying with the requisition You will obviously be convicted of impropriety towards Him—And that if You are doubtful of the science being reveal’d by Him You must admit me to be somewhat of a philosopher and You have no reason to expect according to Your knowledge of Your species that one that was accustomed to contemplate and consider his works would commit so Heaven daring a crime as this would be if not true—
            
          